Atkinson, Justice.
1. The Federal statutes, U. S. Acts June 17, 1916, as amended, Federal emergency relief act, March 12, 1933, farm credit act, June 10, 1933, do not require a creditor to accept home owner’s loan corporation bonds in lieu of cash. Traylor v. Peoples Bank of Carrollton, 179 Ga. 895 (177 S. E. 702).
*469No. 10603.
March 12, 1935.
T. G-. Head, and McClure & McClure, for plaintiff.
F. M. Gleason, for defendant.
2. Refusal of a creditor to accept sucli bonds in lieu of cash will not afford the debtor ground for injunctive relief to prevent a duly advertised sale of land under a valid power of sale contained in a security deed.
3. The motive of the creditor in refusing to accept the bonds will not affect the case, the alleged object of the creditor being to acquire the property in kind and hold an excess demand against the debtor, by forcing a sale when due to the general stress of times the property will not bring its value in cash. The foregoing ruling is not opposed to the principles set forth in the Code of 1910, §§ 4518, 4519, 4523, 4524, 4620, 5406, 5407, 5409, 5412, 5631 (Code of 1933, §§ 37-101, 37-102, 37-106, 37-107, 37-607, 37-901, 37-902, 37-904, 37-907, 81-304), cited by the plaintiff in error.
4. The judge did not err in sustaining the general demurrer to the petition and in dismissing the action. See Stephens v. National Life Insurance Co., 179 Ga. 619 (176 S. E. 772); Smith v. Bukofzer, 180 Ga. 209, and eit.

Judgment affirmed.


All live Justices concur.